NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10397

                Plaintiff-Appellee,             D.C. Nos.
                                                4:16-cr-01937-JAS-BGM-1
 v.                                             4:16-cr-01937-JAS-BGM

MARTIN ANTHONY NINO,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                          Submitted September 2, 2021**
                            San Francisco, California

Before: RAWLINSON and BYBEE, Circuit Judges, and CARDONE,*** District
Judge.

      Defendant-Appellant Martin Nino (Nino) appeals from a November 6, 2020,

interlocutory order in which the district court committed him to the custody of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
Attorney General for pre-trial competency restoration. We have jurisdiction under

28 U.S.C. § 1291 and the collateral order doctrine. United States v. Friedman, 366

F.3d 975, 980 (9th Cir. 2004). We review constitutional challenges to a statute and

issues of statutory construction de novo. United States v. Quintero, 995 F.3d 1044,

1049 (9th Cir. 2021) (citations omitted).

      While this appeal was pending, Nino filed with this Court a Federal Rule of

Appellate Procedure 28(j) letter stating that this Court’s decision in Quintero, 995

F.3d at 1044–61, disposes of all of the issues presented in his Opening Brief. That

is correct—each of the arguments raised by Nino in the instant case were raised

and rejected by this Court in Quintero. See 995 F.3d at 1044–61. For the reasons

set out in Quintero, we affirm the district court’s order committing Nino to the

Attorney General’s custody for pre-trial competency restoration. See id.

AFFIRMED.




                                            2